Exhibit 10.5

 

First Amendment to Purchase and Sale Agreement

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
and entered into this 8th day of November, 2019 ( the “Effective Date”) by and
between First Industrial L.P., a Delaware limited partnership (“Seller”), and
Plymouth 7901 West 21st Street LLC, a Delaware limited liability company
(“Purchaser”).

Whereas, Seller and Purchaser entered into that certain Agreement of Purchase
and Sale dated October 23, 2019 (the “Agreement”) with respect to the purchase
and sale of certain real property more particularly described therein (the
“Project”); and

 

Whereas, the Seller and Purchaser both desire to amend the Agreement to reflect
the new terms and conditions contained herein.

 

Now therefore, for Ten and 00/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Purchaser intending to be legally bound, do hereby amend the
Agreement as follows:

1.Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings defined to such terms in the Agreement.

 

2.Purchase Price. Section 2 of the Agreement is hereby deleted in its entirety
and replaced with the following new Section 2:

 

“2. PURCHASE PRICE.

The total purchase price to be paid to Seller by Purchaser for the Property
shall be TWELVE MILLION ONE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($12,150,000.00) (the “Purchase Price”), plus or minus prorations as hereinafter
provided.”

3.Inspection Period. Seller and Purchaser agree that, upon the execution of this
Amendment, Purchaser has no further rights to terminate the Agreement under
Section 6.1 of the Agreement. Purchaser reserves all other rights to terminate
the Agreement, including, but not limited to, the rights set forth in Section
18.1 of the Agreement.

4.Miscellaneous.

(a)This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, successors-in-title, representatives and
permitted assigns. In the event of any inconsistency or conflict between the
terms of this Amendment and of the Agreement, the terms of this Amendment shall
control. The Agreement, as amended by this Amendment, constitutes and contains
the sole and entire agreement of the parties hereto with respect to the subject
matter hereof and no prior or contemporaneous oral or written representations or
agreements between the parties and relating to the subject matter hereof shall
have any legal effect. Except as hereinabove provided, all other terms and
conditions of the Agreement shall remain unchanged and in full force and effect,
and are hereby ratified and confirmed by the parties hereto.

 

 

 

(b)In the event of a conflict or inconsistency between the terms of the
Agreement and the terms of this Amendment, the terms of this Amendment shall be
controlling.

(c)This Amendment may be executed in two (2) or more counterparts, each of which
shall be an original but such counterparts together shall constitute one and the
same instrument notwithstanding that both Purchaser and Seller are not
signatories to the same counterpart. Delivery of an executed counterpart of this
Amendment by e-documents, telefacsimile or electronic pdf shall be equally as
effective as delivery of any original executed counterpart. Signature and
acknowledgement pages may be detached from the counterparts and attached to a
single copy of this Amendment to physically form one (1) document. This
Amendment shall be governed and construed in accordance with the laws of the
State of Indiana.

 

[The remainder of this page is intentionally left blank. Signature page
follows.]

 

 

 

 

 

The Purchaser and Seller have executed this First Amendment to Purchase and Sale
Agreement as of the date and year first written above.

 

 

SELLER:

 

FIRST INDUSTRIAL L.P.,

a Delaware limited partnership

 

 

By: /s/ Donald R. Stoffle      

Name: Donald R. Stoffle

Its: Authorized Signatory

 

 

 

 

PURCHASER:

 

PLYMOUTH 7901 WEST 21ST STREET LLC,

a Delaware limited liability company

 

By: Plymouth Industrial OP, LP, a Delaware limited partnership, its manager

 

By: Plymouth Industrial REIT, Inc. a Maryland corporation, its general partner

 

 

By: /s/ Pendleton P. White, Jr.      

Name: Pendleton P. White, Jr.

Title: President, Chief Investment Officer

 

 

   

63553640 v2

